Wright, J.,
dissenting. Today this court perpetuates the mistaken view found in Sutherland-Wagner v. Brook Park Civil Service Comm. (1987), 32 *520Ohio St.3d 323, 512 N.E.2d 1170. See id. at 326, 512 N.E.2d at 1173 (Wright, J., dissenting). Consequently I must again respectfully dissent.
R.C. 2506.01 is a statute general in nature. R.C. Chapter 124, on the other hand, contains the state’s specific regulation of civil service employment. R.C. 1.51 requires that, in the event of irreconcilability, general provisions yield to special or local provisions. Accordingly, appellants’ rights or lack of rights to appeal should be governed by R.C. Chapter 124, which in this instance provides no right to appeal to the court of common pleas.
The courts of this state are already overburdened. The General Assembly has provided an in-depth administrative scheme in R.C. Chapter 124 to deal with the problems in this case, and this court yet again ignores that legislative mandate.
For this reason and the reasons I set forth in my dissent to Sutherland-Wagner, supra, I must respectfully dissent.